                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT E. RICH,                                   Case No. 18-cv-06266-EMC
                                   8                      Plaintiff,
                                                                                           ORDER OF SERVICE
                                   9                 v.
                                                                                           Docket No. 1
                                  10     J. PEREIRA,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                        I.      INTRODUCTION

                                  14           Albert E. Rich, a prisoner currently housed at the California State Prison – Los Angeles

                                  15   County, filed this pro se civil rights action under 42 U.S.C. § 1983. His complaint is now before

                                  16   the court for review under 28 U.S.C. § 1915A.

                                  17                                        II.     BACKGROUND

                                  18           The complaint alleges that, at Santa Rita Jail on April 20, 2018, Alameda County Sheriff’s

                                  19   Deputy J. Pereira kicked Mr. Rich in the lower back, slammed his face into a sink, and punched

                                  20   him in the left eye. All this allegedly occurred while Mr. Rich was handcuffed and in waist

                                  21   restraints.

                                  22                                         III.    DISCUSSION

                                  23           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  24   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                  25   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                  26   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                  27   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                  28   Even if § 1915A(a) screening is not called for because relief is not sought from a governmental
                                   1   entity, officer or employee, the court may review a complaint filed in forma pauperis to fulfill its

                                   2   duty under 28 U.S.C. § 1915(e)(2) to dismiss the case if it is frivolous or malicious or fails to state

                                   3   a claim on which relief may be granted. Pro se pleadings must be liberally construed. See

                                   4   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   6   right secured by the Constitution or laws of the United States was violated and (2) that the

                                   7   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   8   U.S. 42, 48 (1988).

                                   9          The Due Process Clause of the Fourteenth Amendment protects a pretrial detainee from the

                                  10   use of force that amounts to punishment. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989)

                                  11   (citing Bell v. Wolfish, 441 U.S. 520, 535-39 (1979). Liberally construed, the allegations that

                                  12   deputy Pereira kicked and hit the restrained Mr. Rich state a cognizable claim against deputy
Northern District of California
 United States District Court




                                  13   Pereira for excessive force in violation of Mr. Rich’s right to due process.

                                  14                                        IV.      CONCLUSION

                                  15          1.      The complaint, liberally construed, states a cognizable § 1983 claim against

                                  16   Alameda County Deputy J. Pereira. To the extent Plaintiff asserts any other claims, all other

                                  17   claims and defendants are dismissed.

                                  18          2.      The clerk shall issue a summons and the United States Marshal shall serve, without

                                  19   prepayment of fees, the summons, a copy of the complaint and a copy of all the documents in the

                                  20   case file upon Alameda County Sheriff’s Deputy J. Pereira (badge # 2320).

                                  21          3.      In order to expedite the resolution of this case, the following briefing schedule for

                                  22   dispositive motions is set:

                                  23                  a.      No later than April 5, 2019, Defendant must file and serve a motion for

                                  24   summary judgment or other dispositive motion. If Defendant is of the opinion that this case cannot

                                  25   be resolved by summary judgment, Defendant must so inform the Court prior to the date the motion

                                  26   is due. If Defendant files a motion for summary judgment, Defendant must provide to Plaintiff a

                                  27   new Rand notice regarding summary judgment procedures at the time he files such a motion.

                                  28   See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).
                                                                                          2
                                   1                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                   2   must be filed with the Court and served upon Defendant no later than May 3, 2019. Plaintiff must

                                   3   bear in mind the notice and warning regarding summary judgment provided later in this order as he

                                   4   prepares his opposition to any motion for summary judgment.

                                   5                  c.      If Defendant wishes to file a reply brief, the reply brief must be filed and

                                   6   served no later than May 17, 2019.

                                   7          4.      Plaintiff is provided the following notices and warnings about the procedures for

                                   8   motions for summary judgment:

                                   9                  The defendants may make a motion for summary judgment by
                                                      which they seek to have your case dismissed. A motion for
                                  10                  summary judgment under Rule 56 of the Federal Rules of Civil
                                                      Procedure will, if granted, end your case. . . . Rule 56 tells you what
                                  11                  you must do in order to oppose a motion for summary judgment.
                                                      Generally, summary judgment must be granted when there is no
                                  12                  genuine issue of material fact -- that is, if there is no real dispute
Northern District of California
 United States District Court




                                                      about any fact that would affect the result of your case, the party
                                  13                  who asked for summary judgment is entitled to judgment as a matter
                                                      of law, which will end your case. When a party you are suing
                                  14                  makes a motion for summary judgment that is properly supported by
                                                      declarations (or other sworn testimony), you cannot simply rely on
                                  15                  what your complaint says. Instead, you must set out specific facts in
                                                      declarations, depositions, answers to interrogatories, or
                                  16                  authenticated documents, as provided in Rule 56(e), that contradict
                                                      the facts shown in the defendants' declarations and documents and
                                  17                  show that there is a genuine issue of material fact for trial. If you do
                                                      not submit your own evidence in opposition, summary judgment, if
                                  18                  appropriate, may be entered against you. If summary judgment is
                                                      granted, your case will be dismissed and there will be no trial. Rand
                                  19                  v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                  20   If Defendant files a motion for summary judgment for failure to exhaust administrative remedies,

                                  21   he is seeking to have the case dismissed. As with other defense summary judgment motions, if a

                                  22   motion for summary judgment for failure to exhaust administrative remedies is granted, Plaintiff's

                                  23   case will be dismissed and there will be no trial.

                                  24          5.      All communications by Plaintiff with the Court must be served on Defendant’s

                                  25   counsel by mailing a true copy of the document to Defendant’s counsel. The Court may disregard

                                  26   any document which a party files but fails to send a copy of to his opponent. Until a defendant’s

                                  27   counsel has been designated, Plaintiff may mail a true copy of the document directly to the

                                  28   defendant, but once a defendant is represented by counsel, all documents must be mailed to
                                                                                            3
                                   1   counsel rather than directly to the party.

                                   2          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   3   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   4   before the parties may conduct discovery.

                                   5          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   6   Court informed of any change of address and must comply with the Court's orders in a timely

                                   7   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   8   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                   9   pending case every time he is moved to a new facility.

                                  10          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  11   case on any document he submits to the Court for consideration in this case.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: January 24, 2019

                                  16

                                  17                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
